UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2126



JAVANNAH LAURICE TAYLOR, Infant, by Catherine
L. Austin, Grandmother and Next Friend;
MAURICE ALLEN TAYLOR, Infant, by Catherine L.
Austin, Grandmother and Next Friend; CATHERINE
L. AUSTIN, Administrator of the Estate of
Maurice Taylor, Deceased; CATHERINE L. AUSTIN,
Individually,

                                           Plaintiffs - Appellants,

          versus


TOWN OF BLACKSBURG, A Virginia Municipal Cor-
poration; J. E. KEENE, Individually, and as a
Police Officer and Agent for the Town of
Blacksburg; T. D. WIMMER, Individually, and as
a Police Officer and Agent for the Town of
Blacksburg; MICHAEL MICKEY, Individually, and
as a Police Officer and Agent for the Town of
Blacksburg,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-97-541-R)


Submitted:   May 11, 1999                 Decided:   August 19, 1999


Before WILKINS and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


B. K. Cruey, Shawsville, Virginia, for Appellants. David B. Hart,
Peter D. Vieth, WOOTEN & HART, P.C., Roanoke, Virginia; Kathleen A.
Dooley, Blacksburg, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants, the estate, grandmother, and children of Maurice

Taylor, appeal the district court’s order granting summary judgment

to Appellee police officers and the Town of Blacksburg in this

action arising out of the officers’ fatally shooting Taylor while

attempting to execute an arrest warrant.       Appellants brought a

claim of excessive force under 42 U.S.C.A. § 1983 (West Supp.

1998), and pendent state law claims of negligence, gross negli-

gence, recklessness, and assault and battery.    The district court

found that Appellees were entitled to qualified immunity on the

excessive force claim, and granted summary judgment to the Appel-

lees as to the remainder of Appellants’ claims.    We have reviewed

the record and the district court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court. See Taylor v. Town of Blacksburg, No. CA-97-541-R (W.D. Va.

July 1, 1998).    We grant the Appellees’ unopposed motion to submit

the case on the briefs and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  3